Citation Nr: 0108696
Decision Date: 03/23/01	Archive Date: 04/17/01

DOCKET NO. 98-01 044               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to waiver of recovery of a debt stemming from the
overpayment of pension benefits.

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans
Affairs

ATTORNEY FOR THE BOARD

H. Roberts, Counsel

INTRODUCTION

The veteran served on active duty from January 1945 to April 1946.
The veteran died on August [redacted], 1991. The appellant is the 
surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals (Board)
from a July 1997 rating decision of the Committee on Waivers and
Compromises (Committee) of the San Juan, Puerto Rico, Regional
Office (RO) of the Department of Veterans Affairs (VA), which
denied waiver of recovery of a debt stemming from the overpayment
of pension benefits.

This claim was previously before the Board and was the subject of
a March 1999 decision. That decision was vacated by the United
States Court of Appeals for Veterans Claims (Court) by means of an
April 2000 Order, issued pursuant to a March 2000 Motion for Remand
and to Stay Further Proceedings. That remand requested that VA
locate evidence which had been misplaced. Therefore, this claim is
again before the Board.

REMAND

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000). This law redefines the obligations of VA with
respect to the duty to assist, includes an enhanced duty to notify
a claimant as to the information and evidence necessary to
substantiate a claim for VA benefits, and eliminates the concept of
a well-grounded claim. This change in the law is applicable to all
claims filed on or after the date of enactment of the VCAA, or
filed before the date of enactment and not yet final as of that
date. See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

2 -

A remand is required for compliance with the notice and duty to
assist provisions contained in the new law. In addition, because
the RO has not yet considered whether any additional notification
or development action is required under the VCAA, it would be
potentially prejudicial to the appellant if the Board were to
proceed to issue a decision at this time. See Bernard v. Brown, 4
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992)
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the responsibility of the RO
to ensure that all appropriate development is undertaken in this
case. Most notably, the Court has remanded this case so that a
signed statement from the appellant indicating her receipt of
income could be located. That document was apparently located in
the independent verification match (IVM) folder. However, it
appears that the IVM folder was destroyed subsequent to the
decision on the appellant's request for waiver and prior to any
Board decision in this case. However, as that evidence was
generated by request from a government agency, the Board finds that
both VCAA and the Court remand require that efforts be made to
reconstruct the evidence previously contained in the appellant's
IVM file.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by the VCAA is
completed.

2. The RO must attempt to reconstruct the IVM folder and obtain the
evidence which was previously contained in the IVM folder. Records
must be kept of all attempts to reconstruct the IVM folder. If
attempts to obtain that

- 3 -

evidence prove futile, the RO should render a finding that further
attempts to obtain that evidence would be futile.

3. The RO should request that the appellant verify the amount of
income received for each year involved in the creation of her
overpayment. She should be asked to submit copies of her income tax
returns for those years.

4. Following completion of the foregoing, the RO should review the
issue on appeal, complying with all applicable notice and
development requirements. If the decision remains adverse to the
appellant, she and her representative should be furnished a
supplemental statement of the case and afforded the applicable
period of time within which to respond. Thereafter, subject to
current appellate procedures, the case should be returned to the
Board.

The Board expresses its gratitude in advance to the RO for
assisting in the requested development.

The purposes of this REMAND are to obtain additional evidence, to
ensure compliance with due process consideration, and to comply
with a remand from the Court. If there is additional evidence which
may be obtained or generated, the veteran has an obligation to
obtain and submit that evidence. No inference should be drawn
regarding the final disposition of this claim. The appellant is
hereby informed that failure to cooperate with any requested
development may have an adverse effect upon her claim.

4 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Veterans Appeals for additional
development or other action must be handled in an expeditious
manner. See The Veterans' Benefits Improvements Act of 1994, Pub.
L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994); see also 38
U.S.C.A. 5101 (West Supp. 2000) (Historical and Statutory Notes).
In addition, the VBA ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the RO to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
8.44-8.45, 38.02-38.03.

M. W. GREENSTREET 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 - 



